Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-3, 7 and 8 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Halloran et al. (US 8,714,342).
Halloran et al. show a conveyor system 10 for moving a plurality of targets 12 having at least one input group 38, 42, 44 configured to input the target 12, at least one output group 56, 58 and 60 configured to output the target 12, at least one bridge group 20, 24, 32 and 30 configured to connect the input group with the output group, each group includes a plurality of nodes having a size which corresponds to a size of the target 12 and wherein there is a control unit 68 configured to align the target 12 moving on the conveyor system 10.
Re claim 2, shown is a first limit sensor 70 configured to sense whether the target 12 is positioned at one end of a node, a second limit sensor 72 configured to sense whether the target is positioned at another end of the node, a driving motor 64 for driving the nodes and a correct position sensor 122, see Figure 5 and column 7, lines 5-27.
Re claim 3, the control unit is configured to align the target 12 between some groups of the input, output and bridge groups as well as within the particular group.

Re claim 8, when no target is being sensed by a sensor it is considered as being off and all motors may be driven in the direction of the sensor.
Allowable Subject Matter
Claims 4-6 and 9-13 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAMES R BIDWELL whose telephone number is (571)272-6910. The examiner can normally be reached on Monday-Friday from 8 to 4.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gene Crawford, can be reached at telephone number (571)272-6911. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://portal.uspto.gov/external/portal. Should you have questions about access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).


/JAMES R BIDWELL/               Primary Examiner, Art Unit 3651                                                                                                                                                                                                       02/22/2022